DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
 
Response to Amendment
The amendment filed 06/22/2022 has been entered.  Claims 14 and 24 have been amended; no claims have been canceled (claims 1-13 were canceled in a previous amendment); and no new claims have been added.  Claims 14-33 remain pending in the application. 

Response to Arguments
Applicant' s arguments with respect to allowability of claims 14-33 have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant's amendments to independent claims 14 and 24.	 



Claim Objections
Claims 14-21 and 24-32 are objected to because of the following informalities:
in claim 14, “Method for operating a user equipment . . .” should be changed to –A method for operating a user equipment . . .--; 
in claim 24, “Method for operating a network node . . .” should be changed to –A method for operating a network node . . .--; and
in claim 32, “Network node configured for operation a radio access network . . .” should be changed to –A network node configured for operating a radio access network . . .--.
  Claims 15-21 and 25-31 are objected to because they depend from claims 14 and 24, respectively.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-15, 18, 22-25, 28 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. (US PG Pub 2014/0177458 A1, hereinafter “Novak”).
	Regarding claim 14, Novak teaches method for operating a user equipment (UE) (FIG. 3 UE 300; ¶ [0047]) in a radio access network (RAN) (FIG. 1 EUTRAN 110), the method comprising: transmitting signaling on a Physical Uplink Control Channel (PUCCH) resource structure (FIG. 8 PUCCH region; ¶ [0070] normal LTE PUCCH location assignment at band edges) and on a Physical Uplink Shared Channel (PUSCH) resource structure (FIG. 8 illustrating that the PUCCH regions and IDS-PUCCHs are located in the PUSCH region; ¶ [0070] the IDS-PUCCH may be defined within the PUSCH region and not at the band edges {interpreted as the IDS-PUCCH and PUCCH are defined within the PUSCH region}.  Although Novak does not explicitly teach the actual transmitting, the transmitting would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  One would be motivated to perform the transmitting because the PUCCH and PUSCH regions/structures are for transmitting uplink control information and uplink data, respectively.), wherein: the PUCCH resource structure covers a PUCCH time interval (FIG. 8 PUCCH region spanning a slot) and a PUCCH frequency interval (annotated FIG. 8 below – letter A); the PUSCH resource structure covers a PUSCH time interval (FIG. 8 PUCCH region spanning two slots) and a PUSCH frequency interval (annotated FIG. 8 below – letter B); during at least for a part of the PUCCH time interval, the PUCCH resource structure is adjacent to the PUSCH resource structure in the frequency domain along a frequency border between the PUCCH resource structure and the PUSCH resource structure  (annotated FIG. 8 below – letter C which illustrates that for the entire time interval for the  PUCCH region, the PUCCH region is adjacent to the PUSCH region in the frequency domain along a frequency border C between the PUCCH region and the PUSCH region); for a part of the PUCCH frequency interval the PUCCH resource structure is adjacent to the PUSCH resource structure in the time domain along a time border between the PUCCH resource structure and the PUSCH resource structure (annotated FIG. 8 below - letter D which illustrates that for the entire frequency interval for the PUCCH region, the PUCCH region is adjacent to the PUSCH region in the time domain along a time border D between the PUCCH region and the PUSCH region).


    PNG
    media_image1.png
    485
    658
    media_image1.png
    Greyscale
[AltContent: textbox (A)][AltContent: rect][AltContent: textbox (C)][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow]












	Regarding claim 15, Novak teaches wherein the PUCCH resource structure and the PUSCH resource structure are embedded in a scheduled resource structure covering a time interval at least as long as the PUSCH time interval (FIG. 8 entire resource structure including system bandwidth on the y axis and slots 801 and 802 (subframe) on the x axis).

Regarding claim 18, Novak teaches wherein the scheduled resource structure also includes a second PUCCH resource structure covering a second PUCCH time interval (FIG. 8 lower PUCCH region illustrated at lower end of system bandwidth covering slot i 801).

Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 14, including user equipment (UE) (FIG. 3 UE 300; ¶ [0122]) configured for operation in a radio access network (RAN) (FIG. 1 EUTRAN 110), the user equipment comprising: transmitter circuitry (FIG. 3 wireless communication subsystem 306; ¶ [0047]); and processing circuitry operably coupled to the transmitter circuitry (FIG. 3 processing unit 302), whereby the processing circuitry and the transmitter circuitry are configured to perform operations (¶ [0047]]).

Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 14, including a non-transitory, computer-readable medium (FIG. 3 storage medium 304) storing computer-executable instructions that, when executed by processing circuitry of a user equipment (UE), configure the UE to perform operations (¶ [0047]).

	Regarding claim 24, Novak teaches method for operating a network node (FIG. 2 network node 200; ¶ [0039]) in a radio access network (RAN) (FIG. 1 EUTRAN 110), the method comprising: receiving signaling on a Physical Uplink Control Channel (PUCCH) resource structure (FIG. 8 PUCCH region; ¶ [0070] normal LTE PUCCH location assignment at band edges) and on a Physical Uplink Shared Channel (PUSCH) resource structure (FIG. 8 illustrating that the PUCCH regions and IDS-PUCCHs are located in the PUSCH region; ¶ [0070] the IDS-PUCCH may be defined within the PUSCH region and not at the band edges {interpreted as the IDS-PUCCH and PUCCH are defined within the PUSCH region} Although Novak does not explicitly teach the actual receiving, the receiving would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  One would be motivated to perform the receiving because the PUCCH and PUSCH regions/structures are for the UE to transmitting uplink control information and uplink data, respectively.  Thus, the network node receives from the UE uplink control information and uplink data over the PUCCH and PUSCH, respectively.), wherein: the PUCCH resource structure covers a PUCCH time interval (FIG. 8 PUCCH region spanning a slot) and a PUCCH frequency interval (annotated FIG. 8 below – letter A); the PUSCH resource structure covers a PUSCH time interval (FIG. 8 PUCCH region spanning two slots) and a PUSCH frequency interval (annotated FIG. 8 below – letter B); during at least for a part of the PUCCH time interval, the PUCCH resource structure is adjacent to the PUSCH resource structure in the frequency domain along a frequency border between the PUCCH resource structure and the PUSCH resource structure  (annotated FIG. 8 below – letter C which illustrates that for the entire time interval for the  PUCCH region, the PUCCH region is adjacent to the PUSCH region in the frequency domain along a frequency border C between the PUCCH region and the PUSCH region); for a part of the PUCCH frequency interval the PUCCH resource structure is adjacent to the PUSCH resource structure in the time domain along a time border between the PUCCH resource structure and the PUSCH resource structure (annotated FIG. 8 below - letter D which illustrates that for the entire frequency interval for the PUCCH region, the PUCCH region is adjacent to the PUSCH region in the time domain along a time border D between the PUCCH region and the PUSCH region).



    PNG
    media_image1.png
    485
    658
    media_image1.png
    Greyscale
[AltContent: textbox (A)][AltContent: rect][AltContent: textbox (C)][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow]












Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth for claim 15.

Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth for claim 18.

Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth for claim 24, including a network node (FIG. 2 network node 200; ¶ [0039]) configured for operation a radio access network (RAN) (FIG. 1 EUTRAN 110), the network node comprising: receiver circuitry (FIG. 2 wireless communication subsystem 206; ¶ [0039]); and processing circuitry operably coupled to the receiver circuitry (FIG. 2 processing module 202; ¶ [0039]), whereby the processing circuitry and the receiver circuitry are configured to perform operations (¶ [0039]).

Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth for claim 24, including a non-transitory, computer-readable medium storing computer-executable instructions that, when executed by processing circuitry of a network node, configure the network node to perform operations (¶ [0039]).

Claims 16-17 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Novak, in view of Um et al. (US PG Pub 2018/0317256 A1, hereinafter “UM”).
	Regarding claim 16, Novak does not teach wherein the scheduled resource structure also includes one or more of the following: a Physical Downlink Control Channel (PDCCH) resource structure and/or a Demodulation Reference Symbol (DM-RS) resource structure.
	In analogous art, Um teaches wherein the scheduled resource structure also includes one or more of the following: a Physical Downlink Control Channel (PDCCH) resource structure and/or a Demodulation Reference Symbol (DM-RS) resource structure  (FIG. 10 either DMRS resource structure in symbol #2 of slot #0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Novak to include a DM-RS resource structure in the scheduled resource structure as taught by Um.  One would have been motivated to do so in order to enable demodulation of the PUCCH transmitted through edge regions of the frequency domain of the uplink subframe, thereby increasing quality of system communications. (Um ¶ [0116])

Regarding claim 17, Novak does not teach wherein the PUCCH resource structure abuts a DM-RS resource structure in the time domain at a common border time.
In analogous art, Um teaches wherein the PUCCH resource structure abuts a DM-RS resource structure in the time domain at a common border time (FIG. 10 annotated below illustrates that the PUCCH resource structure abuts a DM-RS resource structure at common border time represented by letter G).

    PNG
    media_image3.png
    493
    1068
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Novak such that the PUCCH region abuts a DM-RS resource structure in the time domain at a common border time as taught by Um.  One would have been motivated to do so in order to enable demodulation of the PUCCH transmitted through edge regions of the frequency domain of the uplink subframe, thereby increasing quality of system communications. (Um ¶ [0116])


	
	
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth for claim 16.

Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth for claim 17.

Claims 19-20 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Novak, in view of Ling et al. (US PG Pub 2017/0238304 A1, hereinafter “Ling”).
Regarding claim 19, Novak does not teach wherein the second PUCCH time interval is longer than the PUCCH time interval.
In analogous art, Ling teaches wherein the second PUCCH time interval is longer than the PUCCH time interval (FIG. 6 illustrating second PUCCH 645 time interval spanning slot 615 is different than PUCCH 670 time interval spanning less than slot 615).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Novak for the UE to transmit PUCCHs with different time intervals as taught by Ling.  One would have been motivated to do so in order to enable the UE to transmit uplink control information having different lengths in different types of subframes depending on the type of information to be transmitted, thereby decreasing latency in the UE. (Ling, ¶ [0092])

Regarding claim 20, Novak does not teach wherein the second PUCCH time interval overlaps with the PUCCH time interval.
In analogous art, Ling teaches wherein the second PUCCH time interval overlaps with the PUCCH time interval (FIG. 6 illustrating second PUCCH 645 time interval in slot 615 overlapping with PUCCH 670 time interval in slot 615).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Novak such that the UE transmits information in overlapping PUCCHs.  One would have been motivated to do so in order to enable the UE to maximize transmission of information in a subframe, thereby increasing the UE’s throughput.  

Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth for claim 19.

Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth for claim 20.

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Novak, in view of Gao et al. (US PG Pub 2014/0329555 A1, hereinafter “Gao”).
Regarding claim 21, Novak does not teach wherein the PUCCH time interval extends in time beyond the scheduled resource structure.
In analogous art, Gao teaches wherein the PUCCH time interval extends in time beyond the scheduled resource structure (FIG. 3 illustrating CC1 where the PUCCH time interval extends in time beyond a sub-frame i (i.e. time interval) into subframe i + 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Novak to implement the teaching of Gao.  One would have been motivated to do so in order to control uplink power of transmissions by a UE in a subframe to lower interference between multiple UEs transmitting in a particular subframe, thereby ensuring quality of communications for multiple UEs. (Gao, ¶ [0003])

Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth for claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413